FILED
                             NOT FOR PUBLICATION                             OCT 22 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GURJINDER SINGH,                                  No. 11-71048

               Petitioner,                        Agency No. A094-822-185

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Gurjinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence factual findings, Shrestha v. Holder, 590 F.3d 1034, 1039

(9th Cir. 2010), and we deny the petition for review.

      The record does not compel the conclusion that Singh’s untimely asylum

application is excused by changed circumstances. See 8 C.F.R. § 1208.4(a)(4);

Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir. 2007) (per curiam); cf.

Vahora v. Holder, 641 F.3d 1038, 1047 (9th Cir. 2011). Accordingly, Singh’s

asylum claim fails.

      Substantial evidence supports the agency’s finding that, even if Singh

established past persecution, the government has rebutted the presumption of a

clear probability of future persecution with evidence that he can reasonably

relocate. See Melkonian v. Ashcroft, 320 F.3d 1061, 1070 (9th Cir. 2003)

(presumption is overcome where a preponderance of the evidence shows “that the

applicant can reasonably relocate internally to an area of safety.”). Accordingly,

Singh’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                    11-71048